Case 1:20-cv-00038-SPW Document11 Filed 05/12/20 Page 1 of 1

UNITED STATES DISTRICT COURT
DISTRICT OF MONTANA
BILLINGS DIVISION

MARY HARPER, individually and on Case No. CV 20-38-BLG-SPW
behalf of all others similarly situated,
ORDER

Plaintiff,
V.

PURPLE INNOVATION, INC.,

Defendant.

 

 

The Plaintiff moves for the admission of Philip Fraietta to practice before
the Court in the above captioned matter with Colin Gerstner of Billings, Montana,
designated as local counsel. The motion complies with Local Rule 83.1(d).

IT IS ORDERED that the Plaintiff's motion to admit Philip Fraietta to
appear pro hac vice is GRANTED and he is authorized to appear as counsel with

Colin Gerstner pursuant to L.R. 83.1(d) in this case.

Accel ab [co

SUSAN P. WATTERS
United States District Judge

DATED this // day of May, 2020.
